DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s remarks received on July 08, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-7 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub: 2016/0231686) and in further view of Tao (US Pub: 2016/0062291) and Yoshimura (US Pub: 2020/0117407).
Regarding claim 1 (currently amended), Itoh teaches: An image forming apparatus comprising: a plurality of sheet placement portions; a count processing 
Itoh prevents printing when total prints exceeds a sheet limit.  Itoh does not limit printing based on sheet placement portion.  In the same field of endeavor, Tao teaches: a manual feed tray provided outside the image forming apparatus [p0018]; limit an execution of the processing-target print job when a sheet supply source of the processing-target print job is the sheet feed cassette, and permit the execution of the processing-target print job when the sheet supply source is the manual feed tray [p0007 (One who has used all the available paper of particular size can choose to feed the paper from the manual feed tray.)].  Therefore, given Tao’s teaching on permitting use of the manual feed tray as a substitute paper feed, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two so that when one who has reached its sheet usage limit can supply its own sheets from the manual feeder as a substitute paper tray for providing user convenience. 
Itoh in view of Tao does not lock a feed tray.  In the same field of endeavor, Yoshimura teaches: a sheet feed cassette provided inside the image forming apparatus and configured to be locked to prohibit a sheet from being taken out therefrom [p0156].  Therefore, it would have been obvious for an ordinary skilled in the art before the 
Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh further teaches: The image forming apparatus according to claim 1, wherein when the sum of the number of prints to be output by the processing-target print job and the cumulative number of output prints exceeds the upper-limit number of sheets, and the sheet supply source of the processing-target print job is the manual feed tray, the limitation processing portion does not permit the execution of the processing-target print job when an amount of developer to be consumed by the processing-target print job exceeds a predetermined upper-limit amount [fig. 7, p0069].  Notice, when color toner usage exceeds a limit, color printing is prohibited even for sheets from the manual feed tray.
 	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh further teaches: The image forming apparatus according to claim 1, wherein when the sum of the number of prints to be output by the processing-target print job and the cumulative number of output prints exceeds the upper-limit number of sheets, and the sheet supply source of the Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh further teaches: The image forming apparatus according to claim 1, wherein the processing-target print job is a color print job [p0067]. 	Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh further teaches: The image forming apparatus according to claim 1, further comprising: a log-in processing portion configured to process log-in of a user, wherein the count processing portion counts the cumulative number of output prints for each user who has a possibility to log in the image forming apparatus, and the limitation processing portion limits the execution of the processing-target print job when the sum of the number of prints to be output by the processing-target print job and the cumulative number of output prints of a user who has currently logged in the image forming apparatus, exceeds the upper-limit number of sheets [p0053-p0056].
Claim 7 (currently amended) has been analyzed and rejected with regard to claim 1.

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub: 2016/0231686), Tao (US Pub: 2016/0062291), and Yoshimura (US Pub: 2020/0117407); and in further view of Wakana (US Pub: 2020/0192268).
Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Itoh in view of Tao and Yoshimura does not switch sheet supply source.  In the same field of endeavor, Wakana teaches: The image forming apparatus according to claim 1, further comprising: a switch processing portion configured to switch the sheet supply source from the manual feed tray to the sheet feed cassette when the manual feed tray has run out of sheets during the execution of the processing-target print job permitted by the limitation processing portion [p0004].  Therefore, given Wakana’s teaching on switching to another tray for sheet supply, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Itoh in view of Tao and Yoshimura’s teaching to switch sheet supply from the manual feed tray to another one when the manual feed tray runs out of sheets during printing for reducing printing interruption.
Conclusion
6.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 
Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674